[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                               FEBRUARY 15, 2007
                               No. 06-11786                    THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                            BIA No. A97-660-676

JOSE JULIAN ASTAIZA LOPEZ,


                                                               Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (February 15, 2007)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Jose Julian Astaiza Lopez seeks review of the BIA’s decision affirming
without opinion the IJ’s order finding him removable and denying his application

for asylum, withholding of removal, and Convention Against Torture (“CAT”)

relief.

          When the BIA adopts the IJ’s decision, we review the IJ’s decision. Al

Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We “must affirm the

[IJ’s] decision if it is supported by reasonable, substantial, and probative evidence

on the record considered as a whole.” Id. (quotation omitted). In order to reverse

the IJ’s decision, we “must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

          An alien may be granted asylum if he proves that he is a “refugee.” INA

§ 208(a)(1), (b)(1), 8 U.S.C. § 1158(a)(1), (b)(1). A refugee is defined as:

          any person who is outside any country of such person’s nationality . . .
          and who is unable or unwilling to return to, and is unable or unwilling
          to avail himself or herself of the protection of, that country because of
          persecution or a well-founded fear of persecution on account of race,
          religion, nationality, membership in a particular social group, or
          political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). To prove refugee status, the

alien must establish (1) his past persecution on account of a protected ground, or

(2) his “well-founded fear” of future persecution on account of a protected ground.

8 C.F.R. § 208.13(a), (b); see Al Najjar, 257 F.3d at 1287.




                                              2
      If the alien provides credible evidence of past persecution, the IJ must

specify whether the evidence presented constitutes past persecution. Antipova v.

U.S. Att’y Gen., 392 F.3d 1259, 1265 (11th Cir. 2004) (considering withholding of

removal claim). If the IJ finds that the alien established past persecution, a

presumption of persecution arises, which the government can rebut by showing

that the country’s conditions have changed or that internal relocation is reasonably

possible. 8 C.F.R. § 208.13(b). If the IJ finds that the alien has not established

past persecution, the alien must show a well-founded, or “subjectively genuine and

objectively reasonable,” fear of future persecution. 8 C.F.R. § 208.13(b)(2); Al

Najjar, 257 F.3d at 1289.

      The alien may also seek withholding of removal and CAT relief if he can

prove that future persecution or torture would occur “more likely than not.” See

INA § 241, 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(c); Mendoza, 327 F.3d at

1287; Al Najjar, 257 F.3d at 1303. However, ineligibility for asylum generally

precludes eligibility for withholding of removal or CAT relief, as the standard for

the former is easier to meet than the standard for the latter. Al Najjar, 257 F.3d at

1292-93, 1303-04.

      The IJ rejected Astaiza Lopez’s scant claim that it was his job with the

ministry of environment that caused FARC’s threats, finding instead that it was



                                           3
Astaiza Lopez’s father’s position that caused the threats.1 Because a job is not one

of the protected grounds for asylum, the IJ did not err when it determined that

Astaiza Lopez failed to show past persecution. Substantial evidence also supports

the conclusion that Astaiza Lopez failed to show a well-founded fear of future

persecution. As we have discussed, the past acts of the FARC against him did not

constitute persecution. In addition, Astaiza Lopez’s family members who remain in

Colombia–including his father, mother, and siblings–have not been harmed by the

FARC. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (noting

that an alien did not establish a well-founded fear of future persecution when his

family continued to live unharmed in his country of removal). Therefore, the

evidence does not compel the conclusion that Astaiza Lopez is eligible for asylum.

Because he has failed to demonstrate that he is eligible for asylum, he also has

failed to meet the higher burden of proof required for withholding of removal. See

Al Najjar, 257 F.3d at 1292-93.

AFFIRMED




       1
          On appeal, Astaiza Lopez argues that it was his imputed political opinion by the FARC
that caused the threats because of his involvement with the People’s Movement and claim that
his friend Phillipe was kidnaped and killed. Because we cannot consider evidence that is
outside of the administrative record, we do not consider Astaiza Lopez’s new argument. See 8
U.S.C. § 1252(b)(4)(A) (explaining that we may decide petition “only on the administrative
record on which the order of removal is based”).
                                                 4